Title: From Benjamin Franklin to Henry Laurens, 24 December 1782
From: Franklin, Benjamin
To: Laurens, Henry


Passy, 24 Decr. 82
Dr Franklin presents his Compliments to Mr Lawrens, has recd his Packet for Mr Livingston, and will forward it by the Courier, who will not leave Paris ’till Thursday, being to wait for Count de Vergennes Dispatches: so that any thing else that Mr. Lawrens may wish to send, will be time enough if it is here by Tomorrow Night.
 
Addressed: His Excellency / Henry Lawrens Esqr / &c &ca. / Paris.
Notation: Note from Dr. Franklin Passy 24th December 1782
